Citation Nr: 0627700	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-35 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York



THE ISSUE

Entitlement to payment or reimbursement of the cost of 
emergency medical services the veteran received from the 
Alice Hyde Medical Center (AHMC) in Malone, New York from 
December 19, 2003 to December 22, 2003.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1960 to December 1963.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 decision of the Department of Veterans Affairs (VA) 
Medical Center (MC) in Canandaigua, New York.    


FINDINGS OF FACT

1. From December 19, 2003 to December 22, 2003 the veteran 
received treatment at AHMC; all treatment provided was for a 
continued medical emergency and a VA or other federal 
facility was not feasibly available to provide the treatment.    

2.  The veteran is financially liable to AHMC for the 
treatment; from December 19, 2003 to December 22, 2003 he was 
enrolled in the VA health care system, had received VA 
medical services within the prior 24 months, and had no 
coverage under a health plan contract for payment or 
reimbursement of AHMC.

3.  The condition for which the veteran was treated was not 
service connected, and was not caused by an accident or work-
related injury. 

4.  The veteran was not eligible for reimbursement under 
38 U.S.C.A. § 1728. 

5.  The veteran's claim for payment or reimbursement for the 
expenses incurred from December 19, 2003 to December 22, 2003 
was timely filed within 90 days of the date he was discharged 
from AHMC.       


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of unauthorized medical expenses are met for 
the treatment provided to the veteran by AHMC from December 
19, 2003 to December 22, 2003.  38 U.S.C.A. §§ 1725, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 17.1000-
17.1002, 17.1004 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and its implementing regulations do not 
apply to claims for benefits governed by 38 C.F.R. Part 17, 
and do not apply in the instant case.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  

II.  Factual Background

A December 19, 2003 history sheet from AHMC shows that the 
veteran had been recently discharged from the hospital with a 
diagnosis of diverticulitis of the distal transverse colon.  
Since discharge to home he had had smoldering pain symptoms.  
He was placed on p.o. Augmentin by his physician and told to 
cut back on his diet a couple of days prior, but despite 
this, he had not felt himself, with pain especially 
postprandially.  He was seen at the VA outpatient clinic that 
afternoon and was referred to AHMC for treatment of 
exacerbation of diverticulitis.  He had undergone a colon 
resection for sigmoid diverticulitis approximately 2 to 3 
years prior and was doing well until the most recent 
hospitalization in late November.  

A December 19, 2003 physical examination report from AHMC 
shows a diagnostic impression of intractable recurrent 
diverticulitis of the distal transverse colon.  The veteran 
had tenderness in the left upper quadrant of the abdomen and 
had some voluntary guarding but no rebound.  The treatment 
plan was to attempt to cool him down with IV antibiotics in 
order to get him home for the holidays.  It was noted that if 
his symptoms did not remit, surgery might be required.  He 
was placed on Cipro, Flagyl, IV fluids, clear liquids and 
observation. 
A December 20, 2003 AHMC progress note shows that the 
veteran's pain had all but resolved.  He had had no diarrhea 
or any bowel movement since admission.  He was tolerating the 
clear liquids without any nausea and was hungry and wanted to 
have his diet advanced.  Physical examination showed that the 
abdomen was soft with no residual tenderness in the left 
upper quadrant.  The diagnostic impression was resolving 
ongoing acute diverticulitis and the treatment plan was to 
advance his diet and convert him over to Zosyn and 
discontinue the Cipro and Flagy as they appeared to be 
causing him some arm irritation.  

A December 21, 2003 AHMC progress note shows that the veteran 
had spiked a fever to 103 the prior evening.  (At that point 
he was briefly put back on N.P.O. (no intake by mouth) 
status.  However, as of the 21st the temperature had dropped 
back down and the veteran was generally feeling well.  A CT 
scan showed ongoing inflammation in the proximal transverse 
colon without any evidence of an abscess or obstruction and 
the diagnostic impression was ongoing acute diverticulitis of 
the transverse colon.  The treatment plan was to continue 
with antibiotics and IV fluids and place the veteran back on 
a clear liquid diet with repeat CBC in the morning.  

A December 22, 2003 AHMC discharge summary shows that as of 
the 22nd, the veteran was pain-free, had no more fever spikes 
and was tolerating a clear liquid diet.  Consequently, he was 
discharged home to a regular diet and a 7 day regimen of 
Augmentin by mouth.  

In January 2004 the Canandaigua VAMC received the veteran's 
claim for payment/reimbursement of expenses for 
hospitalization at AHMC for diverticulitis from December 19, 
2003 to December 21, 2003.  In its subsequent January 2004 
decision, the VAMC found that VA facilities were feasibly 
available to provide the care at AHMC.  

Also in January 2004 the VAMC received a copy of the bill for 
services provided to the veteran by AHMC from December 19, 
2003 to December 22, 2003 with an estimated amount due of 
$4,563.30.  

In the veteran's January 2004 Notice of Disagreement he 
indicated that he did not have any health insurance, only 
worked 25 hours per week and was not eligible for Medicaid 
until he turned 65 on May 4, 2004 (VA records show the 
veteran's date of birth as May 4, 1939).

In a March 2004 letter, Dr. A, the veteran's treating 
physician and surgeon indicated that the veteran had had an 
ongoing problem with diverticulitis.  He had been admitted to 
AHMC on July 30, 2000 with acute diverticulitis and underwent 
sigmoid resection for this condition on August 3, 2000.  
While he did very well with the surgery, since the extent of 
his disease was throughout most of his colon, he had 
recurrent symptoms.  Consequently, he was again admitted to 
AHMC on November 23, 2003.  After three days of I.V. 
antibiotics he was able to be discharged home.  However, on 
December 19, 2002 he had a recurrent severe episode of 
diverticulitis requiring hospitalization.  Again, after 
several days of I.V. antibiotics his symptoms improved and he 
was able to be discharged on December 22, 2003.  Dr. A 
indicated that the veteran's hospitalization for 
diverticulitis at AHMC in December 2003 was essential, and 
that considering his illness, it would have been clearly 
inappropriate to expect him to travel to Albany for care.  He 
also indicated that the veteran might need to have further 
surgery such as a larger colon resection in the future.

In a separate March 2004 letter, Dr. D, the physician who 
treated the veteran during his December 19-22, 2003 AHMC 
stay, indicated that the admission was not planned as the 
veteran presented with a fever as high as 103 with CT scan 
findings consistent with acute diverticulitis.  He was 
admitted to the hospital for emergent antibiotic therapy and 
bowel rest, as he was having nausea and vomiting as well.  

In a July 2004 letter, KB, a VA advanced practice registered 
nurse, indicated that the veteran had been seen as a walk-in 
at the VA clinic in Malone on December 19, 2003 because of 
persistent abdominal pain, distention and a change in bowels 
and that he had been taking antibiotics by mouth since his 
earlier inpatient stay at AHMC.  KB called the on-call 
surgeon at AHMC who recommended that the veteran be sent 
there due to the antibiotics not being effective by mouth.  
The veteran had been having ongoing care locally, approved by 
the VA for his acute diverticulitis.  He was in no condition 
to travel to Albany or Syracuse with his abdominal pain and 
distention.  

III.  Analysis

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
a total disability and his treatment at AHMC was not for an 
adjudicated service-connected disability, a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§  17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

The claimant must submit the claim for payment or 
reimbursement within 90 days after the latest of the 
following: (1) July 19, 2001; (2) The date that the veteran 
was discharged from the facility that furnished the emergency 
treatment; (3) The date of death, but only if the death 
occurred during transportation to a facility for emergency 
treatment or if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) The date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. 
§ 17.1004(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's claim is clearly timely as it was filed in 
January 2004, well within 90 days of his December 2003 
treatment at AHMC.  While it does not appear that he received 
the care at an Emergency Department, it is not in dispute 
that AHMC is a facility held out as providing emergency care 
to the public.  The evidence establishes that the veteran 
received care for a condition of such a nature that a prudent 
layperson would have expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  He had recently been discharged from AHMC on a 
regimen of oral antibiotics.  When that regimen was not 
successful in controlling his diverticulitis, he sought walk 
in care at the VA clinic in Malone (on December 19, 2003).  
At that point, the nurse at the VA clinic consulted with an 
on call physician at AHMC who called for immediate emergent 
hospitalization for IV antibiotic therapy.  Given the recent 
hospitalization, the veteran's persistent pain and the AHMC 
physician's clear directive for hospitalization, it is clear 
that a prudent layperson would have expected that delay in 
obtaining immediate care for the acute diverticulitis would 
have been hazardous to life or health.  

Regarding whether a VA or federal facility was reasonably 
available, KB's July 2004 letter indicated that he was in no 
condition to travel to the VA facilities at Albany or 
Syracuse (some 150+ miles away) with his abdominal pain and 
distention.  Also, Dr. A., in his March 2004 letter indicated 
that it would have been clearly inappropriate for the veteran 
to drive to Albany.  While the VAMC found that VA treatment 
was feasibly available, they did not provide any rationale 
for this finding.  In particular, the VAMC did not offer any 
explanation as to how the veteran, given his acute illness, 
could have traveled to a distant VA facility (or other 
federal facility).  Given this lack of explanation, the 
veteran's acute illness and the opinions provided by KB and 
Dr. A, the Board finds that a VA or other federal facility 
was not feasibly available and attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson.      

The evidence of record also reasonably establishes that the 
veteran's treatment at AHMC was for a continued medical 
emergency.  While a December 20, 2003 progress note appears 
to show his condition had stabilized, his temperature 
subsequently spiked to 103 degrees requiring further 
stabilization including a return to N.P.O. status.  He was 
not deemed to be fully stabilized until December 22, 2003, at 
which time he was discharged from AHMC.  Notably, the VAMC 
has not found that the emergency situation ended prior to the 
veteran's discharge.  

Given that the record shows that the veteran received 
treatment at the VA clinic at Malone prior to entering AHMC, 
it is reasonably established that at the time of the AHMC 
emergency treatment he was enrolled in the VA health care 
system and had received VA medical services in the prior 24 
months.  The bill from AHMC to the veteran indicates that he 
was financially liable for the treatment he received at AHMC; 
there is no evidence of record questioning the validity of 
the bill.  Furthermore, the veteran stated in his January 
2004 Notice of disagreement that he did not have any health 
insurance at the time of the treatment at AHMC; there is no 
evidence of record to the contrary.  Finally, there is 
nothing in the record to indicate that the diverticulitis was 
in any way work or accident related, and as mentioned earlier 
the veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728.  Consequently, the provisions of 
38 C.F.R. § 17.1002(e)-(i) supra do not prevent the veteran 
from receiving payment/reimbursement under 38 U.S.C.A. 
§ 1725.

In summary, the veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728.  The evidence establishes that he 
timely filed a reimbursement claim for treatment at AHMC that 
met the "prudent layperson" standard discussed above, and 
that a VA or other federal facility was not feasibly 
available.  It also establishes that the care he received 
until discharge on December 22, 2003 was for a continued 
medical emergency; that he was enrolled in the VA health care 
system and had received services within the prior 24 months; 
and that he was financially liable to AHMC, had no applicable 
health coverage, and the diverticulitis was not work or 
accident related.  Consequently, payment or reimbursement for 
the costs of the December 19-22, 2003 treatment at AHMC is 
warranted.  


ORDER

Entitlement to payment or reimbursement of the cost of 
emergency medical services the veteran received from the 
Alice Hyde Medical Center (AHMC) in Malone, New York from 
December 19, 2003 to December 22, 2003 is granted.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


